Opinion filed April 19, 2018




                                                 In The

            Eleventh Court of Appeals
                                             ___________

                                      No. 11-18-00077-CV
                                             ___________

 OCCIDENTAL OIL & GAS CORPORATION ET AL., Appellants
                        V.
      GUTIERREZ TRUCKING, LLC, ET AL., Appellees

                          On Appeal from the 441st District Court
                                 Midland County, Texas
                             Trial Court Cause No. CV52837

                           MEMORANDUM OPINION
        Appellants have filed in this court an agreed motion to dismiss this appeal.
See TEX. R. APP. P. 42.1. In the motion, Appellants state that the parties have
reached a full and final settlement of all claims. According to the certificate of
conference, Appellees’ counsel agrees with the motion.
        We grant Appellants’ motion and dismiss the appeal.


April 19, 2018                                                              PER CURIAM
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.